IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                                          )
                                          )
 JOHN FREGAPANE,                          )
                                          )
             Appellant                    )
                                          )   C.A. No. N18A-07-004 CLS
             v.                           )
                                          )
 WESCO DISTRIBUTION, INC.,                )
                                          )
             Appellee.                    )
                                          )
                                          )

                         Date Submitted: November 15, 2018
                          Date Decided: December 12, 2018



               Upon Consideration of Appellant’s Appeal from the
                   Unemployment Insurance Appeal Board.
                                AFFIRMED




John Fregapane, 3151 Wrangle Hill Road, Bear, Delaware, 19701. Pro Se
Appellant.


Daniel C. Mulveny, Esquire, Department of Justice, 820 North French Street, 6th
Floor, Wilmington, Delaware, 19801. Deputy Attorney General.


Scott, J.
                                            Facts

      On March 23, 2018, notice was mailed to Mr. Fregapane (Claimant) that his

claim for unemployment benefits was denied. The notice stated Claimant had until

April 2, 2018, to file an appeal. Claimant received the notice, but due to misreading

the letter and a mistaken belief of the appeals deadline, he did not file an appeal until

April 9, 2018. On April 24, 2018, a hearing on the issue of timeliness of the appeal

was held with a Department of Labor Appeals Referee. The Referee determined

there was no error on the part of the Department of Labor in sending notice to

Claimant, therefore the appeal was untimely. The Unemployment Insurance Appeal

Board (UAIB) affirmed the Referee’s determination the appeal was untimely,

therefore not reviewable.

                                    Standard of Review

      In any judicial proceeding under this section, the findings of the UIAB as to

the facts, if supported by evidence and in the absence of fraud, shall be conclusive,

and the jurisdiction of the Court shall be confined to questions of law. 1 The Court

must determine if the Board's factual findings are supported by substantial evidence

in the record and free from legal error.2 Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”3


1
  19 Del. C. § 3323 (a).
2
  Unemployment Ins. Appeal Bd. v. Duncan, 621 A.2d 340, 342 (Del.1993).
3
  Histed v. E.I. duPont de Nemours & Co., 621 A.2d 340, 342 (citing Olney v. Cooch,
425 A.2d 610, 614 (1981)).
The Court must review the record to determine if the evidence is legally adequate to

support the Board's factual findings.4

                                         Analysis

      Under 19 Del. C. § 3318(b), an individual must file an appeal within 10

calendar days after the Claims Deputy's determination was mailed to the last known

addresses of the Claimant and the last employer, otherwise the Claims Deputy's

determination shall be final.5

      The Appeals Referee determined there was no error on the part of the

Department of Labor in mailing its denial of benefits to Claimant on March 23, 2018.

The lateness of the appeal was due partly to Claimant’s mistaken belief he had 30

days to file an appeal of the decision. There is no indication of an administrative

error on the part of the Department of Labor.6 Accordingly, the Board's decision is

Affirmed.




                                                    /s/ Calvin L. Scott
                                                    Judge Calvin L. Scott, Jr.




4
  Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del.1965).
5
  19 Del. C. § 3318 (b)
6
  See Alcide v. Mountaire Farms of DE, Inc., 2018 WL 3173495, at *2 (Del. Super.
Ct. 2018).